Exhibit 10.5

NINTH AMENDMENT TO
CREDIT FACILITIES AGREEMENT

          This NINTH AMENDMENT TO CREDIT FACILITIES AGREEMENT (this “Agreement”)
is entered into as of June 11, 2009 and is effective on such date unless other
otherwise expressly provided herein, and is by and among MTM TECHNOLOGIES, INC.,
a New York corporation (“Parent”), MTM TECHNOLOGIES (US), INC., a Delaware
corporation, MTM TECHNOLOGIES (MASSACHUSETTS), LLC, a Delaware limited liability
company, and INFO SYSTEMS, INC., a Delaware corporation (collectively, and
separately referred to as, “Borrower” or “the Borrower”), and GE COMMERCIAL
DISTRIBUTION FINANCE CORPORATION (“CDF”), as Administrative Agent, and CDF, as
the sole lender (the “Lender”).

Recitals:

 

 

A.

Borrower, Administrative Agent and the Lender are parties to that certain Credit
Facilities Agreement dated as of August 21, 2007, as amended by the First
Amendment to Credit Facilities Agreement entered into and effective as of August
21, 2007, as further amended by the Second Amendment to Credit Facilities
Agreement entered into and effective as of February 4, 2008, as further amended
by the Third Amendment to Credit Facilities Agreement entered into and effective
as of February 28, 2008, as further amended by the Fourth Amendment to Credit
Facilities Agreement entered into as of May 16, 2008, as further amended by the
Fifth Amendment to Credit Facilities Agreement entered into as of June 11, 2008
(the “Fifth Amendment”), as further amended by the Sixth Amendment to Credit
Facilities Agreement entered into as of November 13, 2008, as further amended by
the Seventh Amendment to Credit Facilities Agreement entered into as of February
3, 2009, and as further amended by the Eighth Amendment to Credit Facilities
Agreement entered into as of June 2, 2009 (as amended, the “Loan Agreement”).

 

 

B.

Administrative Agent, Lender and Borrower have agreed to the provisions set
forth herein on the terms and conditions contained herein.

Agreement

          Therefore, in consideration of the mutual agreements herein and other
sufficient consideration, the receipt of which is acknowledged, Borrower,
Administrative Agent and the Lender hereby agree as follows:

1. Definitions. All references to the “Agreement” or the “Loan Agreement” in the
Loan Agreement and in this Agreement and all references to the “Loan Agreement”
in the other Loan Documents shall be deemed to be references to the Loan
Agreement as it may be amended, restated, extended, renewed, replaced, or
otherwise modified from time to time. Capitalized terms used and not otherwise
defined herein have the meanings given them in the Loan Agreement.

2. Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above (or such other date as may be expressly stated herein),
but only if (a) this Agreement has been executed by Borrower, Administrative
Agent and the Lender, and (b) each of the other documents listed on Exhibit A
have been duly executed and delivered to Administrative Agent in form and
substance satisfactory to the Lender.

3. ILOCS. If the original ILOCs are not delivered as required hereby, but Lender
receives faxes or PDF copies of the signed ILOCs as of the date first written
above, Lender will, subject to the

--------------------------------------------------------------------------------



other terms and conditions hereof, make Advances solely to fund the June 12,
2009 payroll and it shall make no other Advances unless and until the original
ILOCs are delivered to Administrative Agent.

4. Consent to Sale. Parent desires to sell its DataVox business in one asset
sale transaction (“Sale Transaction”) because the DataVox business is not a core
competency of the Parent, and the Parent desires to focus its resources on its
core competencies. Parent anticipates that (i) the aggregate purchase price for
the Sale Transaction would be between $60,000 and $100,000 and (ii) the
aggregate liabilities that would be assumed by purchasers in connection with the
sale of the DataVox business would be between $55,000 and $70,000.

          In the Sale Transaction, Parent anticipates that (a) approximately
eleven full time employees of Parent resident in New York, who are currently
dedicated to the DataVox Business, would be offered employment by a purchaser
(“Transferred Employees”), (b) Parent would convey only those assets associated
with the DataVox Business, including the DataVox name and associated trademarks,
one printer, fewer than eight laptop computers, and related IT hardware but no
accounts receivable or inventory (the “Sales Transactions Assets”), and (c) that
it would assign to the purchaser those liabilities associated with the
Transferred Employees. Each Borrower hereby represents and warrants that the
Sale Transactions will not affect Borrowing Base.

          Borrowers hereby request that the Lender waive the application of
Section 14.9 of the Loan Agreement to the Sale Transaction.

          If (i) the Sale Transaction will not affect Borrowing Base, (ii) 100%
of the net proceeds of the Sale Transaction are delivered to the Administrative
Agent, and (iii) any agreement governing the Sale Transaction provides that the
buyer of the DataVox business will immediately turn over to Borrowers for
deposit into the Lockboxes any payments on accounts receivable and other amounts
that are owing to Borrowers, then Lender hereby consents to the Sale
Transaction. Promptly following delivery to Administrative Agent of a detailed
listing of all assets being sold in the Sale Transaction and receipt by
Administrative Agent of 100% of the net proceeds of the Sale Transaction, the
Administrative Agent shall, at the Borrower’s sole cost and expenses, file or
record, as appropriate, any partial releases or terminations necessary to
effectuate its Security Interests in the Sale Transaction Assets.

5. Special Guaranty. Upon the effectiveness of this Amendment, (i) the Special
Guaranty is and shall be terminated and (ii) Lender waives any right to make a
claim thereunder.

6. Amendments. The Loan Agreement is hereby amended as follows:

          6.1. Existing Defined Terms in Exhibit 2.1.

The defined term “Special Guaranty” is hereby deleted from Exhibit 2.1.

The definition of Material Agreement is deleted in its entirety and replaced
with the following:

 

 

 

“MATERIAL AGREEMENT — as to Borrower, any Guarantor or any other Covered Person,
any Contract to which Borrower, any Guarantor or any Covered Person is a party
or by which any such Borrower, any Guarantor or any other Covered Person is
bound which, if violated or breached, has or is reasonably likely to have a
Material Adverse Effect, including, without limitation, all Other Creditor
Indebtedness Documents, all Subordinated Indebtedness Documents, all
Reimbursement Indebtedness Documents, all FirstMark Indebtedness Documents, all
documents referenced in any Intercreditor Agreement, including, without
limitation, the Other Creditor Indebtedness Documents.”

2

--------------------------------------------------------------------------------



The definition of “Subordination Agreement” is deleted and replaced with the
following:

 

 

 

“SUBORDINATION AGREEMENT — the Subordination Agreement by and between
Administrative Agent, on behalf of the Lenders, and the Subordinated Lenders or
the Reimbursement Lenders, as the case may be, in form and substance
satisfactory to Administrative Agent.”

          6.2. New Defined Terms. The following defined terms “ILOC”,
“Reimbursement Indebtedness”, “Reimbursement Indebtedness Documents” and
“Reimbursement Lenders” are hereby added to Exhibit 2.1 in alphabetical order as
follows:

 

 

 

“ILOC — means one or more irrevocable standby letters of credit in the aggregate
face amount of no less than $8,500,000, each of which shall (a) be issued by
Bank of New York Mellon or another financial institution acceptable to
Administrative Agent in its sole discretion, (b) name Administrative Agent as
beneficiary, (c) be issued for the account of one or more holders of the
Reimbursement Indebtedness, (d) have an expiry of at least 60 days beyond the
Revolving Loan Maturity Date, (e) provide, inter alia, that upon the occurrence
of an Event of Default described in Sections 16.1.1, 16.1.12 (other than clause
(i) thereof), or 16.1.15 of the Loan Agreement, the Administrative Agent may
fully draw on such letter of credit, and (f) contain such other terms and
provisions as may be acceptable to Administrative Agent in it sole discretion.”

 

 

 

“REIMBURSEMENT INDEBTEDNESS — means the Indebtedness incurred in connection with
that certain Letter of Credit Commitment and Reimbursement Agreement, dated June
___, 2009, as amended, modified, restated or replaced from time to time.”

 

 

 

“REIMBURSEMENT INDEBTEDNESS DOCUMENTS — each document, instrument and agreement
evidencing all or any portion of the Reimbursement Indebtedness.”

 

 

 

“REIMBURSEMENT LENDERS — means each Person to whom the Reimbursement
Indebtedness is owed.”

          6.3. Borrowing Base. Section 3.1.4 of the Loan Agreement is deleted in
its entirety and replaced with the following:

 

 

 

“3.1.4.1. 85% of the total outstanding principal balance of all of Borrowers’
Eligible Accounts as of the close of business on such date, or as certified in
the Borrowing Base Certificate most recently furnished to Administrative Agent
as required in Section 13.14.1, whichever is less, provided, however, from and
after October 1, 2009, with respect to Borrower’s Eligible Receivables arising
from and after October 1, 2009, the foregoing percentage shall be reduced to
80%, and provided further however, from and after January 1, 2010, with respect
to Borrower’s Eligible Receivables arising from and after January 1, 2010, the
foregoing percentage shall be reduced to 75%; plus

 

 

 

3.1.4.2. while the ILOC remains issued and outstanding, $7,000,000 less any
amounts drawn by Administrative Agent or Lender under the ILOC; minus

 

 

 

3.1.4.3. $1,750,000; minus

 

 

 

3.1.4.4. any other reserves or deductions from the “Borrowing Base” which
Administrative Agent or the Required Lenders believe to be appropriate in their
respective commercially reasonable discretion.”

3

--------------------------------------------------------------------------------



          6.4. Maturity. Section 6.1.2.3 of the Loan Agreement is deleted in its
entirety and replaced with the following:

 

 

 

“6.1.2.3. Maturity. Borrower shall repay the entire amount of the Aggregate
Revolving Loan on March 31, 2010 and Borrower shall repay the entire amount of
the Swingline Loan on demand, or if no demand is made, on March 31, 2010, and
plus at such time, payment of cash collateral satisfactory to Administrative
Agent as security for Borrower’s obligation to reimburse the Letter of Credit
Issuer for 105% of all draws and expenses under all outstanding Letters of
Credit. Borrower shall repay the entire amount of the Aggregate Floorplan Loan
and the Interim Floorplan Loan on the date as provided in Section 3.2.7 or
specified elsewhere in this Agreement or if no demand is made as set forth in
Section 3.2.7 or elsewhere in this Agreement, then on March 31, 2010 (such date
being, the “Floorplan Loan Maturity Date”), plus cash collateral equal to 100%
of any unfunded Approvals, in which case such Approvals shall be otherwise paid
in accordance with the applicable Transaction Statements.”

 

 

 

6.5. Solvency. Section 11.14 of the Loan Agreement is deleted in its entirety
and replaced with the following:

 

 

 

“11.14 Intentionally Omitted.”

 

 

 

6.6. Projections. Section 11.15 of the Loan Agreement is deleted in its entirety
and replaced with the following:

 

 

 

“11.15 The projections of Borrower’s financial condition, results of operations,
and cash flow for the period through March 31, 2008, a copy of which have been
delivered to Administrative Agent, represent, as of the Effective Date,
Borrower’s good faith estimate of Borrower’s future financial performance for
the periods set forth therein. Such projections have been prepared on the basis
of the assumptions set forth therein reasonably believed by Borrower in good
faith to be fair and reasonable.”

 

 

 

6.7. Representations and Warranties re: other Indebtedness.

Section 11.24 is deleted in its entirety and replaced with the following:

 

 

 

“11.24. Other Creditor Indebtedness; Intercreditor Documents; Subordinated
Indebtedness, FirstMark Indebtedness; Reimbursement Indebtedness. There is no
breach or default with respect to the Other Creditor Indebtedness, and the Other
Creditor Indebtedness has been incurred in accordance with the terms of this
Agreement. There is no breach or default by or attributable to a Covered Person
of any obligation set forth in any Intercreditor Agreement or any Other Creditor
Indebtedness Document. There is no breach or default with respect to the
Subordinated Indebtedness, and the Subordinated Indebtedness has been incurred
in accordance with the terms of this Agreement. There is no breach or default by
or attributable to any holder of the Subordinated Indebtedness under the
Subordination Agreement. There is no breach or default with respect to the
FirstMark Indebtedness, and the FirstMark Indebtedness has been incurred in
accordance with the terms of this Agreement. There is no breach or default with
respect to the Reimbursement Indebtedness, and the Reimbursement Indebtedness
has been incurred in accordance with the terms of this Agreement. There is no
breach or default by or attributable to any holder of the Reimbursement
Indebtedness under the Subordination Agreement.”

 

 

 

6.8. Notices.

4

--------------------------------------------------------------------------------



Section 13.10.7 is deleted in its entirety and replaced with the following:

 

 

 

“13.10.7. Borrower shall promptly deliver notice to Administrative Agent of the
assertion by the holder of any Capital Securities in a Covered Person, the
FirstMark Indebtedness, the Subordinated Indebtedness, the Reimbursement
Indebtedness or any other Indebtedness of a Covered Person in the outstanding
principal amount in the aggregate in excess of $500,000 that a default exists
with respect thereto or that such Covered Person is not in compliance with the
terms thereof, or of the threat or commencement by such holder of any
enforcement action because of such asserted default or noncompliance.”

 

 

 

6.9. Subordinated Indebtedness and Reimbursement Indebtedness.

Section 14.2.4 of the Loan Agreement is deleted in its entirety and replaced
with the following:

 

 

 

“14.2.4. (i) The Subordinated Indebtedness up to an aggregate of $40,000,000
outstanding in principal at any time if a Subordination Agreement remains in
effect with respect thereto and the Subordinated Indebtedness contains terms and
provisions acceptable to Administrative Agent, and (ii) the Reimbursement
Indebtedness up to an aggregate of $8,500,000 outstanding in principal amount at
any time plus the Success Fee (as such term is defined in the Reimbursement
Obligation Documents) if a Subordination Agreement remains in effect with
respect to the Reimbursement Indebtedness and the Reimbursement Indebtedness
contains terms and provisions acceptable to Administrative Agent.”

 

 

 

6.10. FirstMark Indebtedness.

Section 14.2.12 of the Loan Agreement is deleted in its entirety and replaced
with the following:

 

 

 

“14.2.12. Unsecured subordinated Indebtedness owing to FirstMark III, L.P.
(formerly known as Pequot Equity Fund III, L.P.), FirstMark III Offshore
Partners, L.P. (formerly known as Pequot Offshore Private Equity Partners III,
L.P.), Constellation Venture Capital II, L.P., CVC II Partners, LLC, The BSC
Employee Fund VI, L.P. and/or Constellation Venture Capital Offshore II, L.P.,
up to $7,000,000 in the aggregate principal amount with interest payable in
preferred Capital Securities of MTM Technologies, Inc. and which may be coupled
with warrants for the Capital Securities of MTM Technologies, Inc. (so long as
the exercise thereof shall not result in a Change of Control) (the “FirstMark
Indebtedness”) which such FirstMark Indebtedness may not be repaid without the
prior written consent of the Required Lenders.”

 

 

 

6.11. Payment on other Indebtedness.

Section 14.3 is deleted in its entirety and replaced with the following:

 

 

 

“14.3. Payments on Other Creditor Indebtedness; Subordinated Indebtedness;
Reimbursement Indebtedness; FirstMark Indebtedness. Make any nonscheduled
prepayment of principal or interest on any Other Credit Indebtedness unless both
immediately before and after giving effect to any such prepayment, there shall
be no Default or Event of Default; make any payment of principal on the
Subordinated Indebtedness; make any payment of interest on the Subordinated
Indebtedness unless such payment of interest is scheduled to be made under the
Subordinated Indebtedness Documents and such payment is expressly permitted by
the terms of the applicable Subordination Agreement and Section 6.3.3.2 hereof;
make any payment of principal on the FirstMark Indebtedness unless such payment
of principal is schedule to be made under the FirstMark Indebtedness Documents
and such payment is expressly permitted by the

5

--------------------------------------------------------------------------------



 

 

 

terms of Section 14.2.12 hereof or make any cash interest payment on the
FirstMark Indebtedness; modify, amend, supplement, compromise, satisfy, release
or discharge any of the Reimbursement Indebtedness Documents, the Subordinated
Indebtedness Documents, any collateral securing the same, the FirstMark
Indebtedness Documents, or any Person liable directly or indirectly with respect
thereto; make any payment of principal, interest or fees on the Reimbursement
Indebtedness; or make any reimbursement of expenses with respect to the
Reimbursement Indebtedness unless such reimbursement is expressly permitted by
the terms of the applicable Subordination Agreement. Prevent or attempt to
prevent a drawing under any ILOC or the payment on any drawing on any ILOC.”

 

 

 

6.12. Prepayments.

Section 14.4 is deleted in its entirety and replaced with the following:

 

 

 

“14.4. Prepayments. Prepay, whether voluntarily or otherwise, any Indebtedness,
including without limitation, the Reimbursement Indebtedness, the Subordinated
Indebtedness and the FirstMark Indebtedness, other than (a) the Loan Obligations
in accordance with the terms of the Loan Documents, (b) trade payables in the
ordinary course of business consistent with past practices, (c) as permitted by
Section 14.3.”

 

 

 

6.13. Permitted Security Interests.

A new Section 14.6 12 is added to the Loan Agreement as follows:

 

 

 

“14.6.12. Security Interests securing the Reimbursement Indebtedness if and only
if a Subordination Agreement is in effect.”

 

 

 

6.14. Defaults.

Section 16.1.12(i) is deleted in its entirety and replaced with the following:

 

 

 

“Intentionally Omitted.”

Section 16.1.11 is deleted in its entirety and replaced with the following:

 

 

 

“16.1.11. Other Creditor Indebtedness; Reimbursement Indebtedness; Subordinated
Indebtedness; FirstMark Indebtedness; ILOC Drawing. The occurrence of (a) any
breach, default or event of default with respect to any of the Other Creditor
Indebtedness in excess of $250,000 in the aggregate which is not cured or waived
within any applicable grace period or any acceleration thereof or right to
accelerate, or (b) the termination of any Intercreditor Agreement by any party
thereto, other than Administrative Agent, prior to the payment in full of all of
the Other Creditor Indebtedness covered thereby. The occurrence of (a) any
breach or default with respect to the Subordinated Indebtedness that is not
cured within any applicable grace period or any acceleration thereof or right to
accelerate, or (b) any breach or default of the Subordination Agreement by the
holder of any of the Subordinated Indebtedness. The occurrence of (a) any breach
or default with respect to the Reimbursement Indebtedness that is not cured
within any applicable grace period or any acceleration thereof or right to
accelerate, (b) any breach or default of the Subordination Agreement by the
holder of any of the Reimbursement Indebtedness, (c) any termination of the
Reimbursement Indebtedness Documents, and (d) any obligation or the Borrower to
pay, or any demand on the Borrower to pay, the Success Fee (as such term is
defined in the Reimbursement Indebtedness Documents). The occurrence of any
breach or default with respect to the FirstMark Indebtedness that is not cured
within any applicable grace period or any

6

--------------------------------------------------------------------------------



 

 

 

acceleration thereof or right to accelerate. If any of the Subordinated
Indebtedness or FirstMark Indebtedness has a maturity date earlier than November
23, 2010. The drawing or attempted drawing on any ILOC; or the refusal of any
issuer of any ILOC to honor a draw thereunder; or the attempt to prevent or the
prevention by the Borrower or any other Person of any draw on any ILOC.”

7. General Representations and Warranties of Borrower. Each Borrower hereby
represents and warrants to Administrative Agent and the Lender that (i) such
Borrower’s execution of this Agreement has been duly authorized by all requisite
action of such Borrower, (ii) no consents are necessary from any third parties
for such Borrower’s execution, delivery or performance of this Agreement except
for those already duly obtained, (iii) this Agreement, the Loan Agreement, and
each of the other Loan Documents, constitute the legal, valid and binding
obligations of such Borrower enforceable against such Borrower in accordance
with their terms, except to the extent that the enforceability thereof against
such Borrower may be limited by bankruptcy, insolvency or other laws affecting
the enforceability of creditors rights generally or by equity principles of
general application, (iv) there is no Existing Default, (v) the execution,
delivery and performance of this Agreement by Borrower does not violate,
contravene, or conflict with any Material Law or Material Agreement, (vi) there
are no Material Proceedings pending or, to the knowledge of Borrower,
threatened, (vii) since August 21, 2007, no Borrower’s Charter Documents have
been amended, restated or otherwise modified in any manner which has or is
reasonably likely to have a Material Adverse Effect on any Covered Person or
which will or is reasonably likely to cause a Default or Event of Default, and
(viii) except as disclosed on the Disclosure Schedule attached hereto (which
amends and restates in its entirety the Disclosure Schedule attached to the Loan
Agreement), all of the representations and warranties contained in Section 11 of
the Loan Agreement are true and correct with the same force and effect as if
made on and as of the date of this Agreement with such exceptions as have been
disclosed to Administrative Agent and the Lenders in writing.

8. Reaffirmation; No Claims; RELEASE. Each Borrower hereby represents, warrants,
acknowledges and confirms that (i) the Loan Agreement and the other Loan
Documents remain in full force and effect, (ii) the Security Interests of the
Administrative Agent under the Security Documents secure all the Loan
Obligations under the Loan Agreement, continue in full force and effect, and
have the same priority as before this Agreement, (iii) no Borrower has any
defenses to its obligations under the Loan Agreement and the other Loan
Documents, and (iv) NO BORROWER HAS ANY CLAIM AGAINST ADMINISTRATIVE AGENT OR
THE LENDERS OR ANY OF THEIR RESPECTIVE PRESENT AND FORMER SHAREHOLDERS,
AFFILIATES, SUBSIDIARIES, DIVISIONS, PREDECESSORS, DIRECTORS, OFFICERS,
ATTORNEYS, EMPLOYEES, AGENTS OR OTHER REPRESENTATIVES ARISING FROM OR IN
CONNECTION WITH THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS. Until the Loan
Obligations are paid in full in good funds and all obligations and liabilities
of Borrower under the Loan Agreement and the Loan Documents are performed and
paid in full in good funds, Borrower agrees and covenants that it is bound by
the covenants and agreements set forth in the Loan Agreement, the Loan Documents
and in this Agreement. Borrower hereby ratifies and confirms the Loan
Obligations. This Agreement is a Loan Document.

EACH BORROWER, ON BEHALF OF ITSELF AND ITS RESPECTIVE SUCCESSORS, ASSIGNS, AND
OTHER LEGAL REPRESENTATIVES, HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY
RELEASES, REMISES AND FOREVER DISCHARGES ADMINISTRATIVE AGENT, LENDER, AND EACH
OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND THEIR PRESENT AND FORMER
SHAREHOLDERS, AFFILIATES, SUBSIDIARIES, DIVISIONS, PREDECESSORS, DIRECTORS,
OFFICERS, ATTORNEYS, EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES (ADMINISTRATIVE
AGENT, LENDER, AND ALL SUCH OTHER PARTIES BEING HEREINAFTER REFERRED TO
COLLECTIVELY AS THE “RELEASEES” AND INDIVIDUALLY AS A “RELEASEE”), OF AND FROM
ALL DEMANDS,

7

--------------------------------------------------------------------------------



ACTIONS, CAUSES OF ACTION, SUITS, COVENANTS, CONTRACTS, CONTROVERSIES,
AGREEMENTS, PROMISES, SUMS OF MONEY, ACCOUNTS, BILLS, RECKONINGS, DAMAGES AND
ANY AND ALL OTHER CLAIMS, COUNTERCLAIMS, DEFENSES, RIGHTS OF SET-OFF, DEMANDS
AND LIABILITIES WHATSOEVER OF EVERY NAME AND NATURE, KNOWN OR UNKNOWN, SUSPECTED
OR UNSUSPECTED, BOTH AT LAW AND IN EQUITY, WHICH ANY BORROWER, OR ANY OF THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, OR OTHER LEGAL REPRESENTATIVES MAY NOW OR
HEREAFTER OWN, HOLD, HAVE OR CLAIM TO HAVE AGAINST THE RELEASEES OR ANY OF THEM
FOR, UPON, OR BY REASON OF ANY NATURE, CAUSE OR THING WHATSOEVER WHICH ARISES AT
ANY TIME ON OR PRIOR TO THE DAY AND DATE OF THIS AGREEMENT, FOR OR ON ACCOUNT
OF, OR IN RELATION TO, OR IN ANY WAY IN CONNECTION WITH THE LOAN AGREEMENT, AS
AMENDED AND SUPPLEMENTED THROUGH THE DATE HEREOF, AND/OR THE OTHER LOAN
DOCUMENTS, AS AMENDED AND SUPPLEMENTED THROUGH THE DATE HEREOF.

9. Payments. Each Borrower reaffirms, covenants and agrees to direct all Account
Debtors to remit payments on their Accounts to a Lockbox, including, without
limitation, the Account owing from Defense Finance and Accounting Services.

10. Effect of Agreement. The execution, delivery and effectiveness of this
Agreement shall not and does not operate as a waiver of any right, power or
remedy of Administrative Agent or the Lenders under the Loan Agreement or any of
the other Loan Documents, nor constitute a waiver of any provision of the Loan
Agreement or any of the other Loan Documents or any Existing Default or Event of
Default. The execution, delivery and effectiveness of this Agreement shall not
and does not act as a release or subordination of the liens and Security
Interests of Administrative Agent under the Loan Documents.

11. Payment of Fees and Expenses. Borrower shall promptly pay to Administrative
Agent an amount equal to all reasonable fees, costs, and expenses, incurred by
the Administrative Agent (including all reasonable attorneys fees and expenses)
in connection with the preparation, negotiation, execution, and delivery of this
Agreement, and any further documentation which may be required in connection
herewith.

12. Governing Law. This Agreement and the rights and obligations of the parties
hereunder and thereunder shall be governed by and construed and interpreted in
accordance with the internal Laws of the State of Illinois applicable to
contracts made and to be performed wholly within such state, without regard to
choice or conflicts of law principles.

13. Patriot Act. Administrative Agent and each Lender hereby notifies the
Borrowers that, pursuant to the requirements of the USA Patriot Act, Title III
of Pub. L. 107-56, signed into law October 26, 2001 (as amended from time to
time (including any successor statute) and together with all rules promulgated
thereunder, collectively, the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers and any Guarantor, which
information includes the name and address of the Borrowers and any Guarantor and
other information that will allow Administrative Agent and each Lender to
identify the Borrowers and each Guarantor in accordance with the Act.

14. Section Titles. The section titles in this Agreement are for convenience of
reference only and shall not be construed so as to modify any provisions of this
Agreement.

15. Counterparts; Facsimile Transmissions. This Agreement may be executed in one
or more counterparts and on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement may be given by

8

--------------------------------------------------------------------------------



facsimile or other electronic transmission, and such signatures shall be fully
binding on the party sending the same.

16. Binding Arbitration. This Agreement is subject to the binding arbitration
provisions contained in the Loan Agreement and the Loan Documents as applicable
to the parties hereto.

17. Incorporation By Reference. Administrative Agent, the Lender and Borrower
hereby agree that all of the terms of the Loan Documents are incorporated in and
made a part of this Agreement by this reference.

18. Notice—Oral Commitments Not Enforceable.

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.

19. Statutory Notice-Insurance.

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.

{remainder of page intentionally left blank; signature page immediately follows}

9

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date first above written.

 

 

 

 

 

 

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,

as Administrative Agent and sole Lender

 

 

 

By:  

 

/s/ David Mintert

 

--------------------------------------------------------------------------------

Name:

David Mintert

 

 

--------------------------------------------------------------------------------

Title:

Operations Director

 

--------------------------------------------------------------------------------

 

 

 

MTM TECHNOLOGIES, INC., as a Borrower

 

 

 

By:

 

/s/ Steven Stringer

 

--------------------------------------------------------------------------------

Name:

Steven Stringer

Title:

President and Chief Executive Officer

 

 

 

MTM TECHNOLOGIES (US), INC., as a Borrower

 

 

 

By:

 

/s/ Steven Stringer

 

--------------------------------------------------------------------------------

Name:

Steven Stringer

Title:

President and Chief Executive Officer

 

 

 

MTM TECHNOLOGIES (MASSACHUSETTS), LLC, as a Borrower

 

 

 

By:

 

/s/ Steven Stringer

 

--------------------------------------------------------------------------------

Name:

Steven Stringer

Title:

President and Chief Executive Officer

 

 

 

INFO SYSTEMS, INC., as a Borrower

 

 

 

By:

 

/s/ Steven Stringer

 

--------------------------------------------------------------------------------

Name:

Steven Stringer

Title:

President and Chief Executive Officer

10

--------------------------------------------------------------------------------